NO. 07-12-00519-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                    JANUARY 3, 2013


                             IN RE KRISS CAMP, RELATOR


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                       ON PETITION FOR WRIT OF MANDAMUS

       Relator, Kriss Camp, appearing pro se, has filed a petition for writ of mandamus

asking that we order respondent, Tom Green County Clerk Elizabeth McGill, to provide

him with documents from court records related to his post-conviction writ of habeas

corpus. We will dismiss the petition for want of jurisdiction.


       Texas Government Code § 22.221 limits the mandamus jurisdiction of the courts

of appeals to writs necessary to enforce the jurisdiction of the court of appeals and writs

against specified district or county court judges in the court of appeals district. Tex.

Gov’t Code Ann. § 22.221(a), (b) (West 2004).           We have no jurisdiction to grant

appellant relief under § 22.221(a) because respondent is not a judge and Tom Green

County lies outside our appellate district. See Tex. Gov’t Code Ann. § 22.201(h) (West

Supp. 2012) (designating counties included in Seventh Court of Appeals District).

Unless necessary to enforce our jurisdiction, we have no jurisdiction to issue a writ of

mandamus against a trial court clerk. In re Coronado, 980 S.W.2d 691, 692 (Tex.App.--
San Antonio 1998, orig. proceeding) (per curiam) (noting because a district clerk is not a

judge, a relator must show issuance of a writ of mandamus is necessary to enforce the

jurisdiction of the court of appeals).


       There is pending before this Court as our case number 07-11-0331-CR the direct

appeal of a judgment of the 47th District Court of Potter County, by which relator was

convicted of assault causing bodily injury to a family member and was sentenced to a

term of confinement. Relator has not shown, however, that the writ of mandamus he

seeks, directed to the county clerk of Tom Green County, is necessary to enforce our

appellate jurisdiction. We find we have no jurisdiction to grant the relief relator requests

by mandamus.       In re Middleton, No. 06-08-00086-CV, 2008 Tex. App. Lexis 5952

(Tex.App.--Texarkana Aug. 7, 2008) (orig. proceeding, mem. op.) (dismissing petition

for writ of mandamus on finding of Texarkana court that it had no jurisdiction to issue a

writ of mandamus against the District Clerk of Travis County).


       Accordingly, relator’s petition for writ of mandamus is dismissed for want of

jurisdiction.


                                                        Per Curiam




                                             2